DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the applicant’s amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 and 17-34 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0171396 hereinafter Okuno in view of U.S. Pre-Grant Publication No. 2011/0206973 hereinafter Brant. 
Regarding Claim 15, Okuno teaches a lithium secondary battery (paragraph 75) comprising: a cathode [21]; an anode [22]; and a separator [23] (see annotated figure 3 below), wherein the separator comprises a porous substrate [2] and a surface (coating)  layer [3] including an inorganic material and binder (paragraphs 33, 36, 56) that is directly formed on the substrate, wherein the surface (coating) layer [3] comprises a first region [R1] and a second region [R2], wherein the thickness of the first region is greater than the thickness of the second region (see annotated figure 3 below). 
Okuno further teaches that the first region [R1] and the second region [R2] are coplanar and both are directly formed on the porous substrate. 


    PNG
    media_image1.png
    550
    607
    media_image1.png
    Greyscale


Okuno does not specifically disclose that the area of the second region is greater than the area of the first region. 
However, Brant teaches a battery comprising: an anode; a cathode; and a separator (multi-layer microporous membrane) disposed between the anode and the cathode (paragraphs 204-206), wherein the multi-layer microporous membrane comprises a porous substrate and coating layer disposed on the substrate, wherein the thickness of coating layer vary in the thickness direction and the concentration profile (or amount of polymers) vary opposite in the thickness direction (paragraphs 9-10, 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art to form a battery having varying thickness and concentration profile before the effective filing date of the claimed invention because such configuration forms a battery separator having improved capacity and energy density (paragraph 2). 
Regarding Claims 17-20, the combination teaches that the first region is formed on at least the outermost separator (outside of the separator) at the corner of the electrode assembly, and the outside of the separator faces the outmost electrode (see figure 3 above; paragraphs 9-10, 30-36 of Brant). 
Regarding Claims 21-23, the combination teaches a surface (coating) layer wherein the first region and the second region are alternately disposed, and the thickness of coating layer vary in the thickness direction (see figure 3 above; paragraphs 9-10, 30-36 of Brant). 
Regarding Claims 24-26, the combination teaches that the thickness of the surface (coating) layer at least 1.5 µm, and the substrate having a first coating layer on one surface and second coating layer on the other surface (paragraphs 51, 60 of Okuno). 
Regarding Claims 27-28, the combination teaches that the separator further comprises a second coating layer (paragraph 30 of Brant), wherein the second coating layer comprises inorganic particles or binder. 
Regarding Claims 29-33, the combination teaches the substrate (paragraphs 35-36 of Okuno), inorganic material (paragraph 56) and binder (paragraph 59) as described. 
Regarding Claim 34, the combination teaches that the first region includes particle 4a and forms a protrusion, the first region and the second region do not overlap (i.e. the first region including particles 4a, 4b do not overlap with the second region including particles 4b) (see figure 3 shown above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729